Case 1:20-cv-01664-JGK Document 38 Filed 06/16/21 Page 1 of 1

HELEN F. DALTON & ASSOCIATES, P.C.
ATTORNEYS AT LAW

 

80-02 Kew Gardens Road, Suite 601, Kew Gardens, New York 11415
Tel. (718) 263-9591 Fax. (718) 263-9598

 

June 16, 2021

Via ECF
The Henorabie District Judge John G. Koeltl APPLICATION GRANTED
United States District Court SO ORDERED -

Southern District of New York —
40 Foley Square fy SO, jb Kha. =
New York, NY 10007 G iy Wg XO Le
a a/ John G. Moet, US DA

Re: Santos et al v. West 4" Street Rest. Corp
Docket No.: 20-cv-1664 (JGK)

 

Dear Judge Koeitl:

Our office represents the Plaintiffs in the above-referenced matter and we submit this letter
motion to respectfully request an extension of time to file the parties’ settlement submission, including
the settlement agreement and explanation of fairness. Pursuant to the Court’s June , 2021 endorsement
of the parties’ prior motion for an extension of time to file, the settlement submission was due to the
Court on or before June 15, 2021. We first apologize for overlooking yesterday’s deadline and also
respectfully request that the time to file be extended to June 30, 2021.

coeemipranacnnmeeet BE
reeueeoernmeat

Our office makes the instant request as we are close to finalizing the settlement agreement
draft for the parties’ signatures and expect to finalize the agreement in the coming days and obtain
signatures. This is the second request for an extension of time to file the settlement submissions and
Defendants’ counsel consents to this request. This request will not affect any other scheduled dates
or deadlines.

We thank the Court for its consideration and remain available to provide any additional
information.

Very truly yours,

_fsf
Roman Avshalumoy, Esq.

 

 
